Case 1:19-cv-14030-NLH-AMD Document 26 Filed 04/17/20 Page 1 of 17 PageID: 195



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY




      COLD STAR SALES AND LEASING,         1:19-cv-14030-NLH-AMD
      INC.,
                                           OPINION
                    Plaintiff,

           v.

      TRU ASEPTICS, LLC and JOHN
      DOES 1-10,

                    Defendants.


 APPEARANCES:

 ADRIAN K. COUSENS
 GROSS MCGINLEY LLP
 33 SOUTH SEVENTH STREET
 ALLENTOWN, PA 18105

        On behalf of Plaintiff

 RALPH JOSEPH MARRA, JR.
 STEPHANIE D. ASHLEY
 CALCAGNI & KANEFSKY
 1085 RAYMOND BOULEVARD
 NEWARK, NJ 07102

        On behalf of Defendant

 HILLMAN, District Judge

        This matter concerns claims by Plaintiff, Cold Star Sales

 and Leasing, Inc., against Defendant, TRU Aseptics, LLC, for

 alleged defects in Defendant’s processing of Plaintiff’s dairy

 products. 1    Plaintiff’s amended complaint asserts two counts


 1   According to Plaintiff’s complaint, aseptic processing is a
Case 1:19-cv-14030-NLH-AMD Document 26 Filed 04/17/20 Page 2 of 17 PageID: 196



 against Defendant: Count I is for breach of contract, and Count

 II is for violations of New Jersey’s Consumer Fraud Act,

 N.J.S.A. 56:8-1, et seq. (“CFA”). 2

      Defendant has moved to dismiss Plaintiff’s CFA claim. 3

 Defendant argues that because its contract with Plaintiff

 presents a complex, business-to-business transaction where the

 goods at issue are not distributed to the public, Plaintiff’s

 dispute with Defendant does not fall within the protections of

 the CFA.   Defendant further argues that Plaintiff’s CFA claim is

 deficient because it fails to meet the heightened pleading

 standard for a viable CFA claim.

      Plaintiff has opposed Defendant’s motion.          Plaintiff argues

 that Defendant’s position is based on facts not contained in its



 technique where “commercially thermally sterilized liquid
 products are packaged into previously sterilized containers
 under sterile conditions to produce shelf-stable products that
 do not need refrigeration.” (Docket No. 14 at 3.)

 2 Defendant removed Plaintiff’s case from New Jersey Superior
 Court to this Court. This Court has jurisdiction over this
 matter based on the diversity of citizenship of the parties and
 an amount in controversy in excess of $75,000, exclusive of
 interests and costs, pursuant to 28 U.S.C. § 1332(a). Plaintiff
 is a citizen of New Jersey, and Defendant is a citizen of
 Delaware and California. (See Docket No. 7, Amended Notice of
 Removal.)

 3 Previously, Defendant moved to dismiss Plaintiff’s original
 complaint. (Docket No. 8.) In response, Plaintiff filed an
 amended complaint, which is the subject of Defendant’s instant
 motion. (Docket No. 14.) Defendant’s first motion to dismiss
 is therefore moot and will be dismissed as such.


                                      2
Case 1:19-cv-14030-NLH-AMD Document 26 Filed 04/17/20 Page 3 of 17 PageID: 197



 complaint, and Defendant then misconstrues those facts to

 improperly cast Plaintiff and their dispute as one that falls

 outside the scope of the CFA.       Plaintiff argues that even though

 the aseptic process is complex, its business agreement with

 Defendant was not complex, and the ultimate destination of the

 processed product is not dispositive of whether the CFA applies.

 Plaintiff further argues that it has sufficiently pleaded its

 CFA claim under the proper pleading standard.

      1.    Standard for a Motion to Dismiss

      To determine the sufficiency of a complaint, a court must

 take three steps: (1) the court must take note of the elements a

 plaintiff must plead to state a claim; (2) the court should

 identify allegations that, because they are no more than

 conclusions, are not entitled to the assumption of truth; and

 (3) when there are well-pleaded factual allegations, a court

 should assume their veracity and then determine whether they

 plausibly give rise to an entitlement for relief.          Malleus v.

 George, 641 F.3d 560, 563 (3d Cir. 2011) (quoting Ashcroft v.

 Iqbal, 556 U.S. 662, 664, 675, 679 (2009) (alterations,

 quotations, and other citations omitted)).

      A district court, in weighing a motion to dismiss, asks

 “not whether a plaintiff will ultimately prevail but whether the

 claimant is entitled to offer evidence to support the claim.”

 Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416


                                      3
Case 1:19-cv-14030-NLH-AMD Document 26 Filed 04/17/20 Page 4 of 17 PageID: 198



 U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

 decision in Twombly expounded the pleading standard for ‘all

 civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

 203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

 the coffin for the ‘no set of facts’ standard that applied to

 federal complaints before Twombly.”).        “A motion to dismiss

 should be granted if the plaintiff is unable to plead ‘enough

 facts to state a claim to relief that is plausible on its

 face.’”   Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

 570).

      A court in reviewing a Rule 12(b)(6) motion must only

 consider the facts alleged in the pleadings, the documents

 attached thereto as exhibits, and matters of judicial notice.

 S. Cross Overseas Agencies, Inc. v. Kwong Shipping Grp. Ltd.,

 181 F.3d 410, 426 (3d Cir. 1999).        A court may consider,

 however, “an undisputedly authentic document that a defendant

 attaches as an exhibit to a motion to dismiss if the plaintiff’s

 claims are based on the document.”        Pension Benefit Guar. Corp.

 v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

 1993).    If any other matters outside the pleadings are presented

 to the court, and the court does not exclude those matters, a

 Rule 12(b)(6) motion will be treated as a summary judgment

 motion pursuant to Rule 56.      Fed. R. Civ. P. 12(b).

      A claim under the CFA must meet the Federal Civil Procedure


                                      4
Case 1:19-cv-14030-NLH-AMD Document 26 Filed 04/17/20 Page 5 of 17 PageID: 199



 Rule 9(b) heightened pleading standard.        Frederico v. Home

 Depot, 507 F.3d 188, 202-03 (3d Cir. 2007); DeFillippo v.

 Whirlpool Corporation, 2019 WL 4127162, at *6 (D.N.J. 2019)

 (citing In Re Insulin Pricing Litigation, 2019 WL 643709, at *14

 (D.N.J. 2019) (citing Dewey v. Volkswagen, 558 F. Supp. 2d 505,

 524 (D.N.J. 2008)).     To satisfy this standard, the plaintiff

 must “plead the date, time, and place of the alleged fraud, or

 otherwise inject precision into the allegations by some

 alternative means,” so that the defendant is placed on notice of

 the precise misconduct with which it is charged.          In re Riddell

 Concussion Reduction Litig., 77 F. Supp. 3d 422, 433 (D.N.J.

 2015).

      2.    Plaintiff’s amended complaint

      Plaintiff’s amended complaint relates the nature of the

 parties’ businesses, their agreement for Defendant’s processing

 of Plaintiff’s dairy products, and what Plaintiff alleges went

 wrong:


       16. Plaintiff Cold Star is a supplier of dairy products
    including 2% milk; half & half; French vanilla iced coffee;
    and mocha latte.

       17. Defendant TRU Aseptics, LLC holds itself out as a
    processor of aseptic products for the retail, foodservice and
    food ingredient markets.

       18. Aseptic processing is a technique wherein commercially
    thermally sterilized liquid products are packaged into
    previously sterilized containers under sterile conditions to
    produce shelf-stable products that do not need refrigeration.


                                      5
Case 1:19-cv-14030-NLH-AMD Document 26 Filed 04/17/20 Page 6 of 17 PageID: 200



       19. Defendant TRU Aseptics, LLC held itself out as an expert
    for processing of aseptic dairy products.

       20. Defendant TRU Aseptics, LLC held itself out as having
    the equipment, personnel and expertise to process dairy
    products including 2% milk; half & half; French vanilla iced
    coffee; and mocha latte.

       21. Representations of the capabilities as set forth in the
    preceding paragraphs of Defendant, TRU Aseptics, LLC were made
    by individuals and employees of Defendant, including but
    limited to Stacel Huels J. Huels, principal, and James E.
    Hurley, President, CEO and co-founder.

       22. Based on the representations made by Defendant TRU
    Aseptics, Plaintiff agreed to enter into an Agreement for the
    processing of merchandise, and specifically dairy products
    including 2% milk; half & half; French vanilla iced coffee;
    and mocha latte.

       23. Accordingly, on or about March 26, 2018 Plaintiff Cold
    Star executed a Contract prepared by Defendant TRU Aseptics,
    LLC.

       24. The Contract is referred to by Defendant TRU Aseptics,
    LLC as a Tolling Agreement.

       25. Pursuant to the Tolling Agreement, Defendant TRU
    Aseptics, LLC was to aseptically process 2% milk; half & half;
    French vanilla iced coffee; and mocha latte.

       26. The Tolling Agreement provided for production runs from
    the date of execution through December 31, 2018.

       27. The Tolling Agreement also specifically provided the
    following: “Quality All ingredients are subject to approval by
    TRU QA team. Finished product will be released no more than 12
    days after production due to mandatory QA micro hold.”

       28. The Tolling Agreement also speci[f]ically provided the
    following: “Warranties - TRU warrantees that all products will
    be produced in accordance with FDA-filed low acid aseptic
    process schedules and such products will be produced in
    accordance with written Client specifications. TRU will be
    responsible for any produced finished products that are found
    to be either non-aseptic, or out of written specifications, or
    in excess of pre-agreed upon yeld loss rates.”



                                      6
Case 1:19-cv-14030-NLH-AMD Document 26 Filed 04/17/20 Page 7 of 17 PageID: 201



       29. It is believed and therefore averred that the
    representations made by Defendant, TRU Aspetics, LLC, its
    owners, principals and employees were know[]ingly false when
    made.

       30. It is believed and therefore averred that Defendant TRU
    Aseptics, LLC did not have the requisite knowledge and
    experti[]se for the processing of aseptic dairy products and
    their representations to Plaintiff that they did were
    knowingly false when made.

       31. It is believed and averred that Defendant TRU Aseptics,
    LLC did not have the equipment, personnel and expertise to
    process dairy products and their representations to Plaintiff
    that they did were knowingly false when made.

       32. Based on the representations made by Defendant TRU
    Aseptics, Plaintiff agreed to enter into an Agreement for the
    processing of merchandise, and specifically dairy products
    including 2% milk; half & half; French vanilla iced coffee;
    and mocha latte.

       33. The process that Defendant TRU Aseptics, LLC used to
    produce dairy products for the Plaintiff was defective and
    resulted in unusable, unstable dairy products.

       34. Plaintiff commenced ordering of aseptic dairy products
    from Defendant TRU Aseptics, LLC in April 2018.

       35. Defendant TRU Aspetic, LLC produced approximately 18,000
    bags of product that [were] supposed to be FDA quality and
    customer specified aseptic dairy products.

       36. By late April or early May 2018 consumers of the aseptic
    dairy products produced by Defendant identified that the
    product was defective.

       37. The scope of the defects in the products are not yet
    completely known, but consumers identified widespread scaling,
    which renders the product non-compliant with the Tolling
    Agreement and other industry standards.

       38. Additionally, customers identified widespread mold in
    the products produced by Defendant, which renders the product
    non-compliant with the Tolling Agreement and other industry
    standards was identified.

      39. Additionally, customers identified widespread black mold


                                      7
Case 1:19-cv-14030-NLH-AMD Document 26 Filed 04/17/20 Page 8 of 17 PageID: 202



    in the products produced by Defendant, which renders the
    product non-compliant with the Tolling Agreement and other
    industry standards was identified.

      40. Said products were defective and had to be returned.

       41. Approximately half of the product produced by the
    Defendant was returned by consumers because it was defective.

       42. Defendant, by and through its principals, agents, and/or
    employees requested that the defective product be returned to
    the Wisconsin processing plant.

       43. Pursuant to that request, product was shipped to
    Defendant.

       44. Defendant, by and through its principals, agents, and/or
    employees admitted that the product was defective.

       45. Defendant, by and through its principals, agents, and/or
    employees promised that the Plaintiff would be reimbursed for
    the damages it had incurred as a result of the actions of TRU
    Aseptics, LLC.

       46. Plaintiff has requested internal and external Quality
    Assurance (QA) reports for the processing performed by
    Defendant.

      47. No such QA reports have ever been provided.

       48. It is believed and therefore averred that Defendant
    processed a large amount of product which was never released
    or shipped to Plaintiff nor its customers.

       49. Plaintiff was compelled to purchase replacement aseptic
    dairy products from a third party to replace defective
    products produced by Defendant.

       50. The cost of the replacement aseptic dairy products
    purchased exceeded the original cost of the products
    contaminated by the Defendant.

       51. As a result of the shipment of defective aseptic dairy
    products from Defendant TRU Aseptics, LLC, many of Plaintiff’s
    customers cancelled orders and contracts with Plaintiff.

       52. As a result of the shipment of defective aseptic dairy
    products from Defendant TRU Aseptics, LLC, Plaintiff lost a
    large number of customers.

                                      8
Case 1:19-cv-14030-NLH-AMD Document 26 Filed 04/17/20 Page 9 of 17 PageID: 203



       53. Defendant knew or should have known said product was
    defective.

       54. Defendant admitted knowledge that their merchandise was
    defective.

       55. Demand was made to Defendant for reimbursement of
    damages, including replacement product costs as well as lost
    business and revenue.

       56. Despite an initial promise to honor its obligations
    under the Tolling Agreement, Defendant has refused to pay for
    the damages it caused to Plaintiff.

       57. Damages due to product loss and related expenses related
    to the actions of the Defendant are conservatively estimated
    to be at least $400,000.

       58. Damages due to loss of customers and future business due
    to the actions of the Defendant are conservatively estimated
    to be at least $600,000.

 (Docket No. 14 at 3-7.)

      Plaintiff’s CFA claim alleges:

      70. Defendant has engaged in fraudulent and/or
      unconscionable commercial practices . . .

      71.   Each unconscionable commercial practice constitutes a
      separate violation under the Consumer Fraud Act, N.J.S.A.
      56:8-2.

      72.   Plaintiff has sustained an ascertainable loss as a
      result of the Defendant’s fraudulent and/or unconscionable
      commercial practices.

 (Docket No. 14 at 8-9.)

      3.    New Jersey’s Consumer Fraud Act

      New Jersey's Consumer Fraud Act, N.J.S.A. 56:8-1 to -210,

 is a powerful “legislative broadside against unsavory commercial

 practices” in the marketplace.       All the Way Towing, LLC v. Bucks

 County International, Inc., 200 A.3d 398, 400 (N.J. 2019)


                                      9
Case 1:19-cv-14030-NLH-AMD Document 26 Filed 04/17/20 Page 10 of 17 PageID: 204



 (citation omitted).      When initially enacted, the CFA addressed

 the elimination of sharp practices and dealings in the marketing

 of merchandise.     Id. (citation omitted).      “Continuously expanded

 by the Legislature over the years, the CFA’s reach now extends

 beyond ‘fast-talking and deceptive merchant[s]’ to protect the

 public even when a merchant acts in good faith.”          Id. (citations

 omitted).    In light of the CFA’s remedial purpose, courts

 liberally enforce the CFA to fulfill its objective to protect

 consumers from prohibited unconscionable acts by sellers.            Id.

 (citation omitted).

       The CFA provides in relevant part:

       The act, use or employment by any person of any
       unconscionable commercial practice, deception, fraud, false
       pretense, false promise, misrepresentation, or the knowing,
       concealment, suppression, or omission of any material fact
       with intent that others rely upon such concealment,
       suppression or omission, in connection with the sale or
       advertisement of any merchandise or real estate, or with
       the subsequent performance of such person as aforesaid,
       whether or not any person has in fact been misled, deceived
       or damaged thereby, is declared to be an unlawful practice
       . . . .

 N.J.S.A. 56:8-2.

       The term “merchandise” shall include any objects, wares,
       goods, commodities, services or anything offered, directly
       or indirectly to the public for sale[.]

 N.J.S.A. 56:8-1(c).

       Any person who suffers any ascertainable loss of moneys or
       property, real or personal, as a result of the use or
       employment by another person of any method, act, or
       practice declared unlawful under this act or the act hereby
       amended and supplemented may bring an action or assert a


                                      10
Case 1:19-cv-14030-NLH-AMD Document 26 Filed 04/17/20 Page 11 of 17 PageID: 205



       counterclaim therefor in any court of competent
       jurisdiction. In any action under this section the court
       shall, in addition to any other appropriate legal or
       equitable relief, award threefold the damages sustained by
       any person in interest. In all actions under this section,
       including those brought by the Attorney General, the court
       shall also award reasonable attorneys' fees, filing fees
       and reasonable costs of suit.

 N.J.S.A. 56:8-19.

       “[I]t is well established that the CFA is applicable to

 commercial transactions.”       All the Way Towing, 200 A.2d at 405–

 06 (citing Coastal Grp., Inc. v. Dryvit Sys., Inc., 274 N.J.

 Super. 171, 175, 179-80, 643 A.2d 649 (App. Div. 1994) (holding

 that trial court erred when it dismissed CFA claim on the ground

 that “one commercial entity may not recover in tort for economic

 losses allegedly caused by a product purchased from another

 commercial entity”); Hundred E. Credit Corp. v. Eric Schuster

 Corp., 212 N.J. Super. 350, 355, 515 A.2d 246 (App. Div. 1986)

 (same); D'Ercole Sales, 206 N.J. Super. at 23, 501 A.2d 990

 (same); N.J.S.A. 56:8-1(d) (the definition of “person” includes

 business entities such as a “partnership, corporation, company .

 . . , business entity or association”).

       Whether the sale of “merchandise” in a business-to-business

 transaction falls within the scope of the CFA depends on the

 nature of the transaction.       Id. at 408.    To make this

 determination, a court should consider four factors: (1) the

 complexity of the transaction, taking into account any



                                      11
Case 1:19-cv-14030-NLH-AMD Document 26 Filed 04/17/20 Page 12 of 17 PageID: 206



 negotiation, bidding, or request for proposals process;

 (2) the identity and sophistication of the parties, which

 includes whether the parties received legal or expert assistance

 in the development or execution of the transaction; (3) the

 nature of the relationship between the parties and whether there

 was any relevant underlying understanding or prior transactions

 between the parties; and . . .; (4) the public availability of

 the subject merchandise.      Id. (with regard to the fourth factor,

 explaining that in the case before the court, “[s]imply because

 identically customized tow trucks are not typically sold to the

 ‘public at large’ does not mean the trucks are not offered ‘to

 the public for sale.’ . . . [I]t is irrelevant that the ‘public

 at large’ does not purchase International trucks onto which a

 Dynamic 801 tow unit is installed.        The relevant point is that a

 member of the public so inclined could purchase an operational

 tow truck consisting of a Dynamic 801 tow body installed onto an

 International chassis.      It is consistent with the remedial

 purposes of the CFA to protect consumers regardless of the

 popularity of the product or service sold or advertised”).

       4.    Analysis

       As noted above, Defendant argues that its agreement with

 Plaintiff involved a complex process, they are sophisticated

 parties, and the “merchandise” Defendant processed for Plaintiff

 - five-liter bags of dairy product - was intended for resale to


                                      12
Case 1:19-cv-14030-NLH-AMD Document 26 Filed 04/17/20 Page 13 of 17 PageID: 207



 the food industry and not the public.         Defendant therefore

 argues that its business with Plaintiff is not covered by the

 CFA under the factors set forth in All the Way Towing.

       Plaintiff counters that their agreement was simple and

 entered into without attorneys or any other professionals

 involved, and that regardless of whether the particular

 merchandise Defendant prepared for Plaintiff was intended for

 the food industry, the test is not where the merchandise is

 going, but rather whether it could be purchased by the public.

 Plaintiff argues that its claims against Defendant are properly

 brought under the CFA, and that Defendant’s arguments exceed the

 bounds of their Rule 12(b)(6) motion because Defendant focuses

 on misconstrued facts that are not in Plaintiff’s complaint.

       The Court finds that when focusing solely on the

 allegations in the complaint, which the Court must do when

 considering a motion to dismiss under Rule 12(b)(6), Plaintiff

 has satisfied the proper pleading standard for its CFA claim to

 proceed past the motion to dismiss stage.

       To establish a prima facie case under the CFA, “a plaintiff

 must allege (1) unlawful conduct by the defendant, (2) an

 ascertainable loss by plaintiff; and (3) a causal connection

 between the defendant’s unlawful practice and the plaintiff’s

 ascertainable loss.”      DeFillippo v. Whirlpool Corporation, 2019

 WL 4127162, at *5 (D.N.J. 2019) (quoting MZL Capital Holdings,


                                      13
Case 1:19-cv-14030-NLH-AMD Document 26 Filed 04/17/20 Page 14 of 17 PageID: 208



 Inc. v. TD Bank, N.A., 734 F. App'x 101, 104 (3d Cir. 2018)

 (citing Zaman v. Felton, 219 N.J. 199, 98 A.3d 503, 516 (N.J.

 2014)) (other citation omitted).

       Unlawful conduct falls into three general categories:

 affirmative acts, knowing omissions, 4 and violation of

 regulations.    Chaudhri v. Lumileds LLC, 2018 WL 6322623, at *6

 (D.N.J. 2018) (citing N.J.S.A. 56:8-2, 56:8-4).          An affirmative

 misrepresentation under the CFA is “one which is material to the

 transaction and which is a statement of fact, found to be false,

 made to induce the buyer to make the purchase.”          Id.   (citation

 omitted).    “Unlike common law fraud, the CFA does not require

 proof of reliance.”      Id. (quoting Marcus v. BMW of N. Am., LLC,

 687 F.3d 583, 606 (3d Cir. 2012)).        Additionally, “[w]hen the

 alleged consumer-fraud violation consists of an affirmative act,

 intent is not an essential element and the plaintiff need not

 prove that the defendant intended to commit an unlawful act.”

 Cox v. Sears Roebuck & Co., 647 A.2d 454, 462 (N.J. 1994).


 4 A plaintiff asserting a claim based on an omission must
 demonstrate that the defendant “‘(1) knowingly concealed (2) a
 material fact (3) with the intention that plaintiff rely upon
 the concealment.’” Galo Coba, v. Ford Motor Company, 932 F.3d
 114, 124 (3d Cir. 2019) (quoting Judge v. Blackfin Yacht Corp.,
 815 A.2d 537, 541 (N.J. Super. Ct. App. Div. 2003)) (citing
 N.J.S.A. 56:8-2). “Where a plaintiff's theory is based on a
 knowing omission, the plaintiff must show that the defendant
 acted with knowledge, and intent is an essential element of the
 fraud.” Cameron v. South Jersey Pubs, Inc., 213 A.3d 967, 984-
 95 (N.J. Super. Ct. Appl Div. 2019) (citations omitted).


                                      14
Case 1:19-cv-14030-NLH-AMD Document 26 Filed 04/17/20 Page 15 of 17 PageID: 209



       In this case, Plaintiff alleges conduct by Defendant that

 constitutes an affirmative act. 5         Plaintiff claims that Defendant

 affirmatively represented that it had the knowledge and

 expertise for processing aseptic dairy products, but Defendant

 did not.    Plaintiff claims this misrepresentation caused it to

 enter into an agreement with Defendant, which resulted in the

 loss of at least $1 million, which includes the financial value

 of the defective product, its lost customers, and future

 business.

       These allegations, when accepted as true, state a valid

 prima facie case under the CFA.        Plaintiff has alleged an

 “unconscionable commercial practice, deception, [or] fraud”

 (Defendant misrepresented that it had the knowledge and

 expertise for processing aseptic dairy products), perpetrated by

 a “person” (Defendant), “in connection with the sale or

 advertisement of any merchandise” (the processing of aseptic

 dairy products), 6 which caused an “ascertainable loss”


 5 Plaintiff’s CFA count also lists ten additional “unconscionable
 commercial practices” allegedly committed by Defendant. (Docket
 No. 14 at 8-9.) Whether those allegations support additional
 CFA violations is not an issue specifically before the Court.
 The Court also does not opine on whether Plaintiff’s allegations
 present a “knowing omission” claim.

 6 As set forth above, the term “merchandise” includes “services”
 offered “directly or indirectly to the public for sale.”
 N.J.S.A. 56:8-1(c). Defendant argues that the end result of its
 aseptic processing - 5-liter bags of dairy product destined for
 food wholesalers - is not offered directly to the public for

                                      15
Case 1:19-cv-14030-NLH-AMD Document 26 Filed 04/17/20 Page 16 of 17 PageID: 210



 (replacement of damaged product, lost profits, lost customers,

 and lost future business earnings).

       The New Jersey Supreme Court has observed that “a more

 nuanced assessment can be required to determine whether a

 transaction, good, or service is of the type offered to the

 public, bringing it within the CFA.”        All the Way Towing, 200

 A.3d at 407.    That is exactly the situation here.         Defendant has

 construed its business relationship with Plaintiff to be the

 kind of commercial situation courts have held are not covered by

 CFA, but nothing on the face of Plaintiff’s complaint or the

 parties’ agreement shows that Plaintiff’s CFA claim is not

 plausible as pleaded. 7     Going forward, it will be Plaintiff’s



 sale. That is not the proper focus of the nature of the
 “merchandise” at issue. Rather, it is Defendant’s aseptic
 processing services that is the “merchandise” Plaintiff alleges
 was offered “directly or indirectly to the public,” which
 Plaintiff alleges constitutes unlawful conduct by Defendant.

 7 Defendant argues that by failing to specify the exact nature of
 the aseptic product Defendant processed for Plaintiff in
 Plaintiff’s amended complaint, and by not attaching the parties’
 agreement to its amended complaint, Plaintiff has attempted to
 hide that the subject “merchandise” is not covered by the CFA.
 It is true Plaintiff did not attach the agreement to its amended
 complaint or state that Plaintiff’s dairy products were to be
 processed into “Rapak 5L bag, IDC fitment, corrugated box, glue
 or tape sealed.” (Agreement, Docket No. 16-2 at 6, exhibit to
 Defendant’s motion to dismiss.) Whatever Plaintiff’s intention
 regarding these omissions may have been, it is not relevant to
 the Court’s assessment of what averments are included in
 Plaintiff’s complaint. Moreover, as acknowledged by Plaintiff
 in its opposition brief, its failure to attach the agreement to
 the amended complaint is effectively meaningless because the
 Court may still consider it when resolving Defendant’s motion to

                                      16
Case 1:19-cv-14030-NLH-AMD Document 26 Filed 04/17/20 Page 17 of 17 PageID: 211



 burden to prove its CFA claim against Defendant, which will

 necessarily include showing that the parties’ business

 relationship falls under the CFA’s protections, but at this

 stage in the case, Plaintiff’s CFA count may proceed.

       Consequently, for the foregoing reasons, Defendant’s motion

 to dismiss Plaintiff’s CFA count in its amended complaint must

 be denied.    An appropriate Order will be entered.



 Date: April 17, 2020                        s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




 dismiss. Pension Benefit, 998 F.2d at 1196. The Court
 reiterates that Defendant’s view of the parties’ business
 relationship cannot be determined at the motion to dismiss stage
 because its view is not supported by the face of Plaintiff’s
 complaint. Defendant’s view may ultimately prove to be correct,
 but that determination must be made through a different motion
 or at a later stage in this case.

                                      17
